     Case 3:19-cv-01348-JAH-KSC Document 34 Filed 09/15/20 PageID.127 Page 1 of 2



1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
      TRAVIS MORGAN and MALINA                           Case No.: 19cv1348-JAH (KSC)
10
      GOMEZ,
11                                     Plaintiffs,       ORDER GRANTING DEFENDANTS'
                                                         MOTION TO DISMISS FOR LACK
12    v.                                                 OF SUBJECT MATTER
13                                                       JURISDICTION [Doc. No. 31]
      SANDRA HALL, an individual and
14    representative capacity as trustee of the
      Cuyamaca Mountain Trust dated 04-26-
15
      02; and WKS FROSTY Corporation, a
16    California Corporation and Does 1-10,
17                                    Defendants.
18
19         Pending before the Court is Defendants Sandra Hall and WKS Frosty Corporation
20   (collectively “Defendants”) motion to dismiss Plaintiffs Travis Morgan and Malina
21   Gomez’s (collectively “Plaintiffs”) complaint for lack of subject matter jurisdiction. See
22   Doc. No. 31. Plaintiffs filed a non-opposition response to Defendants’ motion. See Doc.
23   Nos. 33. Having carefully considered the pleadings, the Court hereby GRANTS
24   Defendants’ motion to dismiss.
25   ///
26   ///
27   ///
28   ///

                                                     1
     Case 3:19-cv-01348-JAH-KSC Document 34 Filed 09/15/20 PageID.128 Page 2 of 2



1          Accordingly, IT IS HEREBY ORDERED that Defendants’ motion to dismiss for
2    lack of subject matter jurisdiction is GRANTED, and Plaintiffs’ Complaint is
3    DISMISSED.
4          IT IS SO ORDERED.
5
6
7    DATED: September 15, 2020
8                                            ______________________________
                                             Hon. John A. Houston
9
                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
